Citation Nr: 0905360	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected headaches.
 	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In December 2008, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  The Veteran also 
submitted additional evidence consisting of a personal 
statement and private treatment records.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the Veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The Board observes that the Veteran's claim to reopen was 
first denied in a January 2006 rating decision.  Thereafter, 
additional evidence was received and the issue was 
readjudicated in a March 2006 rating decision.  The Veteran 
then filed a timely notice of disagreement (NOD).  As this 
NOD was timely with both rating decisions, the Board 
determines that the January 2006 rating decision is the 
decision on appeal.  See Jennings v. Mansfield, 509 F3d. 
1362(2007) (submissions between the rating decision and 
finality must be considered by the VA as part of the original 
claim).

In August 2006, it appears that the RO reopened the Veteran's 
claim and addressed the merits of the claim.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension was 
denied by the RO in an August 1990 rating action; the Veteran 
did not initiate a timely appeal.

2. Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at that time and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW 

1.  The RO's August 1990 decision denying the Veteran's claim 
of entitlement to service connection for hypertension is 
final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for hypertension is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

The Veteran contends that his currently diagnosed 
hypertension is related to elevated blood pressure readings 
he had while in service.  He has also suggested that his 
hypertension is secondary to his service-connected headaches.  
Thus, he argues that service connection is warranted for 
hypertension.

In an August 1990 rating decision, the RO denied service 
connection for hypertension.  The Veteran did not appeal this 
decision.  The next communication from the Veteran with 
regard to this claim was a January 2006 application to reopen 
his service connection claim for hypertension, which is the 
subject of this appeal.  Thus, the August 1990 rating 
decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105 (West 2002)]; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990) [§§ 3.104, 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in January 2006; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the original denial of service connection in 
August 1990, the Veteran's service treatment records were of 
record, as were post-service VA and private treatment records 
showing multiple blood pressure readings and a diagnosis of 
labile hypertension.  Service connection was denied on the 
basis that the episodes of high blood pressure in service 
were acute and transitory and not a sign of chronic 
disability. 

Since that decision, additional post-service treatment 
records showing a diagnosis of hypertension have been added 
to the record, as well as a June 2006 opinion by Dr. WEG.  
Dr. WEG opined that the Veteran has had longstanding 
hypertension resulting from his years in military service.  

The Board determines that this evidence is both new and 
material.  Specifically, at the time of the August 1990 
decision, there was no definite diagnosis of hypertension 
documented.  Therefore, this evidence is neither cumulative 
nor redundant of the evidence of record at that time and 
raises a reasonable possibility of substantiating the 
Veteran's claim by providing a diagnosis of a current 
disability.  Further, the opinion of Dr. WEG was not of 
record in August 1990 and it raises a reasonable possibility 
of substantiating the Veteran's claim by suggesting a 
relationship between the Veteran's current hypertension and 
his military service.  

Accordingly, the Board concludes that evidence added to the 
record since the August 1990 denial of service connection for 
hypertension is both new and material and is sufficient to 
meet the requirements to reopen the claim of entitlement to 
service connection for hypertension.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for hypertension is granted.


ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for hypertension, the appeal to this extent is allowed, 
subject to further action as discussed below.



REMAND

As the Veteran's service connection claim has been reopened, 
the Board determines that a remand is required for further 
development prior to adjudication on the merits.  

First, no VA examinations were provided in conjunction with 
the Veteran's claim on appeal.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, the record reveals currently diagnosed 
hypertension, service treatment records showing elevated 
blood pressure readings, and an opinion suggesting a 
relationship between the two.  Thus, a VA examination is 
warranted.  

The Board also notes that Dr. WEG indicated that he had been 
treating the Veteran for many years.  He also indicated that 
he had many of the Veteran's records in formulating his 
opinion that there was a relationship between the Veteran's 
hypertension and his active service.  Records from Dr. WEG 
should therefore be requested.

Additionally, the Board observes that the Veteran receives 
treatment regularly within the VA Medical Center in Muskogee.  
However, the most recent VA treatment record is dated in 
August 2007.  Thus, VA treatment records from August 2007 
onward should be obtained.

Finally, the Board notes that the Veteran has raised a claim 
of service connection for hypertension on a secondary basis, 
but he has not been advised of the evidence necessary to 
substantiate a secondary service connection claim.  Moreover, 
effective October 10, 2006, the regulation relevant to 
secondary service connection claims was revised in order to 
conform with the holding of Allen v. Brown, 7 Vet. App. 439 
(1995), the Court of Appeals for Veterans Claims' decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  The regulation was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury," and the text amended 
to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

As this is a new theory of service connection raised by the 
Veteran, he has not been provided notice as to how to 
substantiate a claim for secondary service connection.  
Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, as indicated by Allen and 38 C.F.R. 
§ 3.310.

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a VCAA notice letter 
that addresses his claim for service 
connection for hypertension, secondary 
to his service-connected headaches, and 
advises him of the evidence necessary 
to substantiate a claim for secondary 
service connection, to include the 
requirements of 38 C.F.R. § 3.310 and 
the holding of Allen. 

2.	Contact the Veteran and ask that he 
provide the name of any VA or non-VA 
health care provider that has treated 
him for hypertension since his service 
discharge.  He should specifically be 
asked to complete a release of records 
form for Dr. WEG.  If a release from 
Dr. WEG is received or any other health 
care provider, those records should be 
obtained.  Any negative development 
should be included in the claims file.
 
3.	Obtain any additional, relevant VA 
treatment records from the VA Medical 
Center in Muskogee dated from August 
2007 onward.  Any negative development 
should be included in the claims file.

4.	The RO should also arrange for a 
physician with appropriate expertise to 
review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not (probability of 50 
percent or greater) that: 

a)  The Veteran's headache 
disability caused or aggravated 
his hypertension.

b)  If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

c)  If no such relationship between the 
Veteran's hypertension and headache 
disability is found, the examiner 
should opine as to whether the 
Veteran's current hypertension had its 
onset in service, within one year of 
service discharge, or is otherwise 
related to military service or any 
event that occurred therein.  

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2007 
statement of the case.  The Veteran and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


